                                                                                 E-FILED
                                                     Thursday, 27 June, 2019 02:40:16 PM
                                                            Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT

                  CENTRAL DISTRICT OF ILLINOIS


EDWARD ABERNATHY,                  )
                                   )
                    Plaintiff,     )
                                   )    18-1432
v.                                 )
                                   )
PICKNEYVILLE MEDICAL STAFF, et al. )
                                   )
                    Defendants.
                                   )
       MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Pickneyville Correctional Center, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s amended complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     The Court dismissed Plaintiff’s original complaint and granted
him leave to amend. Thereafter, Plaintiff filed several motions and
documents with the Court that appear to be an attempt to sue
numerous officials at Pickneyville. In his first amended complaint,
Plaintiff alleges that he suffers from hearing loss and “bodily pain”

                                    1
that he believes are symptoms of dementia. Plaintiff alleges that
M.D. Myers and C. Brown have provided inadequate treatment for
these conditions and that they have not adequately tested him for
dementia. (Doc. 35 at 5-9). Based on these allegations, Plaintiff
states a claim for deliberate indifference to a serious medical need
against M.D. Myers and C. Brown. Petties v. Carter, 836 F.3d 722,
729-30 (7th Cir. 2016) (en banc).

     Plaintiff also alleges generally that he has been retaliated
against, that he has had trouble using the grievance process, and
that his mail has been opened and copied. Id. Plaintiff does not
identify any specific prison officials responsible for these incidents,
and, therefore, these allegations will be dismissed without prejudice
to amendment.

     Plaintiff also filed several motions that appear to be an attempt
to add claims to this lawsuit. (Docs. 34, 36, 37). If Plaintiff desires
to amend his complaint, he must file a proposed amended
complaint that lists all claims against all defendants he wants to
sue. The Court does not accept partial complaints or piecemeal
amendments. Plaintiff’s motions are denied without prejudice.

      Finally, Plaintiff filed two motions that seek injunctive relief.
(Docs. 38, 41). Plaintiff alleges that the medical services at
Pickneyville are inadequate, and he seeks an order directing prison
officials to send him to an outside facility or specialist to diagnose
him with dementia, and to treat his knees and other pain. As
explained in the Court’s previous order, the Court cannot order
injunctive relief before defendants have been served or without a
showing as to why defendants should not be served. Fed. R. Civ. P.
65(a). Plaintiff has not made the latter showing. Further, Plaintiff
has not described the medical treatment he has received for these
conditions. At best, Plaintiff has presented his opinion that the
diagnostic testing he has received is outdated and otherwise
inadequate. This is not sufficient to show a reasonable likelihood of
success of the merits. See McDonald v. Hardy, 821 F.3d 882, 888
(7th Cir. 2016) (claims of negligence, medical malpractice, or
disagreement with a prescribed course of treatment are not
sufficient to show deliberate indifference); Foodcomm Int’l v Barry,
328 F.3d 300, 303 (7th Cir. 2003) (a movant seeking injunctive
                                   2
relief must show, among other things, a reasonable likelihood of
success on the merits). Plaintiff’s motions are denied.

It is therefore ordered:

     1.     Plaintiff’s Motion [35] is granted to the extent that
Plaintiff seeks leave to file an amended complaint and denied as to
any other relief requested. Clerk is directed to docket the amended
complaint, [35] at 5-9, attached to that order.

     2.    Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the court finds that the plaintiff states an Eighth
Amendment claim for deliberate indifference to a serious medical
need against M.D. Myers and C. Brown. Any additional claims shall
not be included in the case, except at the court’s discretion on
motion by a party for good cause shown or pursuant to Federal
Rule of Civil Procedure 15.

     3.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the court.

     4.    The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      5.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
                                   3
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      6.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be
to the issues and claims stated in this opinion. In general, an
answer sets forth the defendants' positions. The court does not rule
on the merits of those positions unless and until a motion is filed by
the defendants. Therefore, no response to the answer is necessary
or will be considered.

      7.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.

     8.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      9.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      10. If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will

                                  4
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     11. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     12. The clerk is directed to add M.D. Myers and C. Brown as
defendants and attempt service via the standard procedures.

      13. The clerk is directed to terminate Pickneyville Medical
Staff as a defendant.

     14. Plaintiff’s motions [34][36][37][38][41] are denied for the
reasons stated above.

      15. Plaintiff’s motion for counsel [30] is denied, with leave to
renew upon demonstrating that he made attempts to hire his own
counsel. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). This
typically requires writing to several lawyers and attaching the
responses. If Plaintiff renews his motion, he should set forth how
far he has gone in school, any jobs he has held inside and outside
of prison, any classes he has taken in prison, and any prior
litigation experience he has.



                Entered this 27th day of June, 2019.

                          /s/Harold A. Baker
            ___________________________________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE




                                   5
